Citation Nr: 0844460	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to the benefit sought.

The Board notes that the veteran has complained of depression 
both as a symptom of PTSD and as an independent, service 
connectable disability.  The latter has not been adjudicated 
by the RO, and hence is not before the Board at this time.  A 
claim of service connection for depression is therefore 
referred to the RO for appropriate action.


FINDING OF FACT

There is no current valid diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Legally adequate notice was provided to the veteran prior to 
the initial adjudication of the claim via November 2003 
correspondence.  This letter informed the veteran of the 
elements of a service connected claim, informed him of the 
evidence and information needed to substantiate his claim, 
and described the respective responsibilities of VA and the 
veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the 
letter did not include information regarding VA policies and 
procedures in assigning disability evaluations and effective 
dates under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such failure is harmless in light of the fact that service 
connection is denied, and hence no effective ate or 
evaluation shall be assigned.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained service treatment and personnel records, as well as 
VA treatment records from April to August 2004.  Private 
medical records from GMC and Dr. KS have been requested on 
behalf of the veteran and are now associated with the file; 
no additional relevant private medical records have been 
identified by the claimant.  The veteran has also submitted 
copies of some service personnel records, a copy of an 
appendix from an account of attacks on U.S. air bases in 
Vietnam, and several stressor statements, including a 
completed PTSD questionnaire provided by the RO.  Finally, 
the veteran was afforded a VA examination in January 2004.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Here, the Board concedes the existence of a verified stressor 
event.  The veteran has alleged a number of stressors, 
including that he laid but did not remove mines around Da 
Nang; that an unnamed sergeant held him at gunpoint for a 
time; that he was present for numerous rocket attacks, 
including one on a barracks which killed or wounded a large 
number of people; that a sapper threw a grenade towards his 
group at Monkey Mountain, wounding an unidentified man; and 
that while on patrol at night, he fired on and killed a 
Vietnamese national he later discovered was a young boy.  

Although the veteran did not receive any decorations or 
awards denoting combat, a review of his service personnel 
file, including periodic performance reports, reveals that 
his duties included activities, such as perimeter sentry duty 
or membership on the Quick Reaction Force, which are 
consistent with many of the combat events he relates.  
Because the Board determines that the veteran did engage in 
combat, further corroboration from independent sources is not 
needed, and stressors related to combat are conceded by 
presumption.  38 C.F.R. § 3.304(f)(2).  Moreover, service 
personnel records specifically note the veteran's presence 
during several rocket attacks at Da Nang.

Turning to the question of whether there is a valid diagnosis 
of PTSD, the Board determines that the preponderance of the 
evidence fails to establish such.  

Service treatment records reveal that at the July 1972 
separation examination, the veteran reported that he had past 
"nervous trouble" and had been prescribed valium.  The 
examiner noted that there were no complications or sequelae.  
Objective examination noted no psychiatric problems, and a 
review of clinical records reveals neither treatment nor 
complaints of a psychiatric nature.  The veteran was treated 
for a heart murmur, which was determined to be a normal 
variation.  Records do not reflect any valium prescription.  
A notation does indicate that because of his sensitive 
position, he was to be closely monitored for signs of 
"emotional instability."

In December 1990, the veteran was voluntarily hospitalized at 
GMC when he complained that, "Everything just got to me.  I 
couldn't handle it."  He reported a variety of recent 
stressful events, including separation form his wife, 
financial problems, difficulty caring for a teenage daughter, 
starting a new ob after having been laid off, a brother's 
cancer diagnosis, and fear that his National Guard unit might 
be called to active duty.  The veteran did not mention 
Vietnam or prior in-service events.  He complained of 
increasing depression, hopelessness, and inability to cope.  
He did state that his only prior psychiatric treatment had 
been "in 1971 after his return from Vietnam where he was 
seen by a counselor for a short period of time."  On 
discharge, adjustment disorder with depressed mood, resolved, 
was diagnosed.  Secondary diagnoses included marital discord, 
nicotine dependence, life circumstance problem, and a history 
of left testicular atrophy.

There is no indication of further psychiatric treatment until 
April 1996, when the veteran was again admitted to GMC.  He 
reported for emergency psychiatric care, stating that he had 
been unable to sleep and had guilty feelings over an event in 
Vietnam.  He had shot and killed a Vietnamese child while on 
guard duty at night.  He reported that he had recently seen 
Vietnamese-Americans at a local mall, and that had triggered 
the onset of "overwhelming feelings."  He complained of 
nightmares and crying spells.  He had not missed work, but 
was fatigued.  He also noted stress at work, problems with 
his girlfriend, and family difficulty with his two daughters.  
The veteran reported his prior hospitalization had also 
involved the Vietnam incident.  PTSD was diagnosed.  
Medication was prescribed on release, and the veteran was 
told to contact help if he again felt overwhelmed.

The records of Dr. KS, the veteran's treating physician, 
reflect that as of February 2003, the veteran had been 
prescribed Wellbutrin; the reason or underlying diagnosis was 
not given.  In June 2003, anxiety was listed as a diagnosis, 
though no reports of anxiety or psychiatric complaints are 
reported in the clinical note.  The veteran was being treated 
for ongoing migraine/cluster headaches.  In February 2004, 
PTSD is shown as a diagnosis, but again no basis or rationale 
is included in the accompanying note.  The prescription for 
Wellbutrin was renewed.

A VA examination was conducted in January 2004.  The claims 
file was reviewed in conjunction with the examination.  The 
veteran reported no specific complaints.  He stated that he 
had served in Vietnam.  He worked in a command center 
plotting coordinates.  He laid some land mines; at times 
these would go off, but he was never directly injured.  He 
was not wounded, but had been involved in some "active 
combat situations and had a few close calls over the time."  
A sapper had thrown a grenade at his group, wounding one.  He 
stated he had "shell shock" from that incident and had 
damaged his hearing.  He had been present for a rocket attack 
on a barracks which killed 30 people.  The veteran stated 
that he had helped get men out of the resulting fire.  Once, 
while on patrol, he killed someone in a skirmish and later 
discovered in "a kid."  He indicated hat he had gotten some 
counseling to deal with that incident.  The veteran also 
reported numerous instances of small arms fire, some in his 
general direction, during sapper incursions.  The doctor 
commented that "there does appear to have been some 
traumatic experience that can potentially cause problems 
emotionally in someone."  The veteran reported that he had 
been working at the same place for ten years.  Over the 
years, he had trouble finding work that he enjoyed, and had 
gotten bored easily and had some trouble dealing with people, 
but was currently "doing pretty well."  The veteran had two 
past psychiatric hospitalizations at GMC.  These were for 
"some depression and dealing with problems in the past."  
He denied any history of suicide attempts, but stated doctors 
had interpreted some of his statements as showing suicidal 
ideation, such as "being tired of life."  He currently took 
Wellbutrin and Buspar, which he felt had been very helpful 
over the years.  He denied any drug or alcohol history.  The 
veteran reported that recurrent depression has been a 
significant problem with him, but he was currently not having 
any difficulty.  He had not had any problems for the prior 
seven or eight years.  The veteran also reported no 
significant emotional problems currently; he had dreams about 
once a month and occasional intrusive thoughts, but handled 
them well.  In the past he had recurrent nightmares and 
dreams with a "variety of post trauma symptoms."  He did 
not like talking about his experiences, but demonstrated "no 
real evidence of avoidance."  He had no close friends, but 
enjoyed a strong family support system.  There was no 
difficulty expressing his feelings or evidence of 
foreshortening of his future.  The veteran enjoyed a broad 
range of interests.  He reported no irritability or anger 
problems, and from time to time he demonstrates some startle 
reflex.  He felt it was no worse than anyone else.  The 
veteran did complain of chronic difficulties with sleep.  On 
interview, the veteran was alert and oriented.  Thought 
processes were clear, coherent, and logical.  The veteran was 
described as a "bright man."  No evidence of depression was 
observed.  No concentration or memory problems were seen or 
reported.  The examiner opined that there was no currently 
diagnosable psychiatric condition.  The veteran "does not 
express any appreciable symptoms that would suggest [he] is 
suffering from a syndrome of post-trauma.  He appears to be 
pretty well adjusted and at this time is not felt to be 
having any problems.  He does have a history of depression, 
but this appear to be in full remission."

VA outpatient treatment records from April 2004 to October 
204 reveal that PTSD is carried forward as a diagnosis "by 
history."  Major depressive disorder, in full remission, and 
alcohol abuse are also listed as diagnoses.  The treating 
psychiatrist does not provide a rationale for the diagnosis.  
At the initial intake interview, the veteran reported having 
general combat experience, but no specific incidents are 
described at that time, or at any later point in treatment.  
The veteran had "rare" nightmares and intrusive thoughts of 
Vietnam, after watching war movies.  His main complaints was 
depression.  He had no avoidance behaviors, obsessions, 
compulsions, phobias, or panic attacks.  Irritability and 
excessive worry were not current problems.  The veteran 
informed the examiner that his last hospitalization had 
resulted in a diagnosis of PTSD.

The veteran's documented psychiatric history reveals episodic 
problems with depression, triggered by various causes and 
events.  The sole supported diagnosis of PTSD, in April 1996, 
was made in isolation, and no chronic residuals from that 
episode are shown.  It appears to have been a one-time acute 
reaction.  The veteran sought no psychiatric treatment for 
eight years after that hospitalization, and even though the 
VA treating doctor initially listed PTSD as a diagnosis, she 
altered the listing to be "by history," as she could make 
no clinical findings supporting the diagnosis.  Similarly, 
the veteran's private doctor lists PTSD as a diagnosis on one 
occasion, but provides no basis for the action or any 
indication of current psychiatric problems.  This is in 
agreement with the report of the January 2004 VA examiner, 
who noted, accurately, the past psychiatric history and 
opined that there was in fact no current active diagnosis.  

The preponderance of the evidence establishes that while 
there have been some PTSD symptoms in the past, a diagnosis 
of chronic PTSD is not in fact warranted at this time.  The 
claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


